DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 09/12/2019 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  the claim recites “PDM”, which is an undefined abbreviation.  Appropriate correction is required.  For purposes of examination it is assumed that PDM is an abbreviation for product data management, per specification [2].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to system (machine) and 11-20 are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A system for modeling product data related to lifecycle of a product, comprising: 
at least one server, comprising: 
an application program interface configured to connect with one or more data sources of different types via one or more computer based product management tools; and 
at least one processor configured to: 
construct a digital twin graph comprising a plurality of graphical models of product data, each model having nodes and edges, each node having a uniquely identifiable label, each edge being directional or bi-directional, the models comprising: 
an ontological model having nodes of ontological information related to the product data; 
an instance model having instance nodes related to the product data, each instance node generated in response to receiving new product data; and 
a probabilistic model having conditional probability distribution nodes from which causal and predictive reasoning information is generated; and 
execute a linking algorithm to construct edges that inter-link data determined to be related between a pair of models.

The claimed invention is to complicated math used to show the relationship between real world things.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The elements of constructing and generating are determined to be insignificant extra solution activity – outputting the results of the abstract idea (post-solution activity).   
pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be insignificant extra solution activity that cannot amount to significantly more than the abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-, 11, and 15- is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2011/0137853 A1) in view of Muchinsky et al (US 2016/0012149 A1)

Claims 1 and 11
Mackay teaches a system for modeling product data related to lifecycle of a product (Mackay abstract “traversing a causal relationship model including the building equipment and other devices of the building management system”), comprising: 
at least one server (Mackay [64] “web server”), comprising: 
an application program interface configured to connect with one or more data sources of different types via one or more computer based product management tools (Mackay [64] “user interface module 144 is an HTML-based application configured to be served by, for example, client services 146 or another web server of BMS controller 12 or another device”); and 
at least one processor (Mackay [43] “BMS controller 12 is further shown to include a processing circuit 134 including a processor 136 and memory”) configured to: 
construct a digital twin graph comprising a plurality of graphical models of product data, each model having nodes and edges, each node having a uniquely identifiable label, each edge being directional or bi-directional (Mackay [69] “FIG. 2B illustrates another exemplary causal relationship model for the building objects in FIG. 2A.  In FIG. 2B, causal relationships between building objects are linked with causal relationships that have a directionality that is opposite to that shown in FIG. 2A.  The causal relationship model of FIG. 2B may co-exist with the model shown in FIG. 2A.  In other embodiments, only one of FIG. 2A and FIG. 2B will exist for a BMS.  A set-up process may prompt a user for whether a "top-down" or "bottom-up" directionality is desired.” and see fig. 2A and 2B), the models comprising: 
an ontological model having nodes of ontological information related to the product data (Mackay [61] “describe building objects by causal relationships (e.g., "ontological models")” and [66] “key feature of an ontological model is the ability to define relationships between dissimilar object types.  A conventional hierarchical model may have an HVAC server object and a "VAV box" that is a member of the HVAC server object due to its control connection.  Such a hierarchical model allows objects to be handled in a hierarchical manner, but lacks the ability to interrelate objects that do not follow the chain of inheritance.  Causal relationships or ontological models, however, allow dissimilar objects to be related, thereby adding layers of description, flexibility, and robustness to the system” and [71] “Default properties or attributes may be established for one or more of the nodes”); 
an instance model having instance nodes related to the product data, each instance node generated in response to receiving new product Mackay [81] “Process 500 also includes displaying a graphical user interface that includes a tool for allowing a user to define a new hierarchical model”); and 
a probabilistic model having conditional probability distribution nodes from which causal and predictive reasoning information is generated (Mackay [99] “event analysis module 162 may determine that the fan speed event describes the probable initial failure”); and 
Mackay does not expressly teach the following limitation execute a linking algorithm to construct edges that inter-link data determined to be related between a pair of models.
Muchinsky in an analogous art of entity relationship graph teaches the claimed limitation of execute a linking algorithm to construct edges that inter-link data determined to be related between a pair of models (Muchinsky [27] “an edge identifier 502, two vertices 504 and 506 directly linked by the edge 502, and a relationship score 508 calculated by the comparison algorithm 112 when doing the pair wise comparison of the records”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mackay the execute a linking algorithm to construct edges that inter-link data determined to be related between a pair of models as taught by Muchinsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 5 and 15
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, wherein the ontological information defines a set of concepts, categories, relationships, or a combination thereof, for the product data (Mackay [61] and [66]).
Claim 15 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 6 and 16
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, Mackay does not expressly teach, but Muchinsky in an analogous art does teach wherein the linking algorithm inter-links the instance model and the probability model by searching instance nodes and obtaining evidence for a conditional probability distribution node of the probability model (Muchinsky [27]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mackay the linking algorithm inter-links the instance model and the probability model by searching instance nodes and obtaining evidence for a conditional probability distribution node of the probability model as taught by Muchinsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Claim 16 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 7 and 17
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, wherein the processor is further configured to generate and record the plurality of models at intervals in a time series to form a temporal evolution of the plurality of models, the system further comprising a database for storing the temporal evolution (Mackay [95] and [115]).
Claim 17 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 8 and 18
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, wherein the processor is further configured to execute an algorithm that triggers a simulation by a first PDM system and sends the result to a second PDM system, and the transaction is recorded in the digital twin graph (Mackay [97]).
Claim 18 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 9 and 19
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, wherein the processor is further configured to execute an algorithm that deploys a pseudocode to a controller based on the topography of the digital twin graph (Mackay [62] and [64]).
Claim 19 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 10 and 20
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, wherein the processor is further configured to execute algorithms that combine sensor data with simulation data to construct a diagnostic model with parameterized data, generate new control parameters, and generate a service interval schedule based on the diagnostic model (Mackay [65], [132], and [135]).
Claim 20 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2011/0137853 A1) in view of Muchinsky et al (US 2016/0012149 A1) as applied above and in further view of Kang et al (US 2011/0122893 A1).

Claims 2 and 12
Mackay in view of Muchinsky teach all the limitations of the system of claim 1, wherein the instance model includes at least one digital twin unit (Mackay fig. 2A and 2B); however Mackay in view of Muchinsky do not further teach the claimed limitations comprising: 
a payload with pointer values corresponding to a location of data stored in an external data store; and 
a characteristic feature extracted from the payload.
Kang, in the analogous art of header compression scheme, teaches the claimed limitation of 
a payload with pointer values corresponding to a location of data stored in an external data store (Kang [189]); and 
a characteristic feature extracted from the payload (Kang [241])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mackay in view of Muchinsky the a payload with pointer values corresponding to a location of data stored in an external data store; and a characteristic feature extracted from the payload as taught by Kang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 3 and 13
Mackay in view of Muchinsky and in further view of Kang teach all the limitations of the system of claim 2, further comprising Mackay in view of Muchinsky does not teach, but Kang does teach in an analogous art a distiller algorithm configured to extract the characteristic feature (Kang [60-63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mackay in view of Muchinsky the distiller algorithm configured to extract the characteristic feature as taught by Kang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Claims 4 and 14
Mackay in view of Muchinsky and in further view of Kang teach all the limitations of the system of claim 2, wherein at least one digital twin unit includes product data related to one of engineering-at-work data, computer aided design (CAD) data, engineering tool code, or human-product interaction (Mackay fig. 2A and 2B where the limitation is made in the alternative only one element needs to be present in the art).
Claim 14 is to a method that is substantially similar to the system claim rejected above, thus this claim is rejected for the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jorgenson et al (US 2013/0019008 A1) teaches a method for monitoring performance of an application system which is distributed across a plurality of network connected nodes, comprising: generating a hierarchical model for the application system, the hierarchical model having a plurality of levels, each level including components of a span specific to that level; mapping the application system onto the hierarchical model according to a network topology of the application system.
Bernstein et al (US 2016/0042104 A1) teaches a multi-level visualization of object lifecycle is provided. A visualization network displaying data associated with the object life cycle is provided. An object is selected from the visualization network to correlate the object across and within one or more object lifecycle stages from the visualization network by generating a relationship configuration.
Cagan et al (US 2018/0276278 A1) teaches a data processing system is configured to pre-process data for a machine learning classifier. The data processing system includes an input port that receives one or more data items, an extraction engine that extracts a plurality of data signatures and structure data, a logical rule set generation engine configured to generate a data structure, select a particular data signature of the data structure, identify each instance of the particular data signature in the data structure, segment the data structure around instances of the particular data signature, identify one or more sequences of data signatures connected to the particular data signature, and generate a logical ruleset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623